Title: To James Madison from John Armstrong, 28 August 1813
From: Armstrong, John
To: Madison, James


Sir,
Albany 28th Augt. 1813.
I have been nearly a week at this place arranging the proposed militia levy & forwarding contingent supplies of ordinance, amunition, cloathing &c. to the different sections of the Army. I shall set out to. morrow for Sackets’ harbor. Wilkinson has gone up the Lake to Fort George. He will leave that place with the army by the 15th prox. On the 25th. we shall either assault Kingstown, or seize a position on the Canada side of the St. Laurens which will enable us to keep Prevost above, while we attack Montreal below. Hampton is already on edge. I am endeavoring to appease him. A day or two will shew with what success. Gen. Dearborn, I am told, wishes the command of a district. Izzard being ordered to the Frontier, I shall assign him to New York. You have seen the issue of the late movements on Lake Ontario. Our force is now thirty guns short of what it was. The Sylph will supply this defect—provided the preparations of the enemy have not kept pace with our’s. On Lake Champlain we are without doubt inferior to the enemy, and whether in the eight weeks left of the Campaign we shall be able to make our situation better, is very questionable. This circumstance will be very embarrassing to our proposed movements. Our heavy ordinance, Stores and food are principally deposited at Whitehall & Burlington, on lake Champlain. To move with us, it must do so by water. Land transportation will be too slow, if at all practicable. I beg you however to be assured, that in this case, as in all others, what may be possible, shall be effected. With the most respectful attachment I am, Sir, your faithful & Obedient hum. Servant
John Armstrong
